OltveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain gangsaws, edgers, and parts and accessories therefor, exported from Germany during the years 1956 and 1957, and entered at the port of New Orleans, La.
Counsel for the respective parties have submitted these appeals for reappraisement on an agreed set of facts, wherein it is established that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is as set forth in schedule “B,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.